Citation Nr: 1760126	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart or lung disability manifested due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from December 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In November 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In May 2016, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).  In May 2016, the Board remanded the matters of entitlement to service connection for an acquired psychiatric disorder and a lower back disability.  In a January 2017 rating decision, the Appeals Management Center (AMC) granted the matters of entitlement to service connection for intervertebral disc syndrome (claimed as lower back pain) and generalized anxiety disorder.  The Board finds that the grants represent a full grant of the benefits sought.  Thus, those claims are no longer before the Board.

Evidence was obtained after the issuance of the most recent June 2017 supplemental statement of the case, include record from the Social Security Administration and VA outpatient treatment records.  To the extent the records are not duplicative or are not pertinent to the claim on appeal, some record show ongoing treatment are essentially duplicative of evidence of record regarding the claim condition.  Therefore, the Board finds that the Veteran is not prejudiced from the Board proceeding with a decision below.  38 C.F.R. §19.37 , 38 C.F.R. §20.1304(c) (2017).



FINDING OF FACT

The Veteran's current heart and lung disabilities were not manifested during active duty and are not etiologically related to service, including due to any alleged asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for a heart or lung disorder, to include as secondary to asbestos exposure, are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1137 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II.  Service Connection

The Veteran contends that he is entitled to service connection for a disability manifested by his in-service exposure to asbestos.  Specifically, on the Veteran's March 2014 VA Form 9, he states that during service he was charged with removing exploded ordinances/drones.  He contends that the ordinances were insulated with asbestos related materials and that he inhaled the asbestos in the process of removal.  At the Board hearing, the Veteran testified that he has been treated for heart and lung disabilities which he attributes to his in-service asbestos exposure.  

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (West 2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

There is evidence that the Veteran has current heart and lung disabilities - namely aortic stenosis, cardiomegaly, COPD and histoplasmosis.  The Veteran relates these disabilities to his alleged in-service asbestos exposure.  However, there is no corroborative evidence that he was indeed exposed to asbestos.  Nevertheless, for the purposes of full consideration of the Veteran's claim, the Board will proceed with a full analysis of the Veteran's claim.

The Veteran's service treatment records indicate that in May 1971 he was treated for chest pains and difficulty breathing.  On a February 2012 chest x-ray report, the Veteran was found to have cardiomegaly and increased interstitial markings on both lungs.  

Private treatment records confirm that the Veteran was diagnosed with heart and lung disabilities in 2012, 2014 and 2015 but do not relate the Veteran's current heart or lung disabilities to service.  
The Veteran was afforded a VA examination in December 2016 and an addendum opinion was obtained in April 2017.  The examiner opined that the Veteran's diagnosed aortic stenosis, cardiomegaly, COPD (interstitial markings on the lungs), and histoplasmosis were less likely than related to active service, including any alleged asbestos exposure.  He opined that the Veteran did not have radiographic evidence of asbestos exposure affecting his lungs.  The examiner explained that the Veteran's heart conditions are caused by the narrowing of the aortic valve due to heart defects; calcium build up and rheumatic fever.  The Veteran's COPD and interstitial markings were most likely related to long term cigarette smoking; genetic susceptibility to the disease; autoimmune or rheumatologic diseases.  The Veteran's histoplasmosis was most likely cause by inhaling Histoplasma capsulatum fungal spores 

The Board finds the April 2017 addendum report highly probative.  The examiner's opinion addressed all evidence and his rationale was based on sound medical principles.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the objective evidence, i.e. medical reports, and the subjective evidence, i.e. the Veteran's lay reports, and concluded that the Veteran's disabilities were not related to active service.

It is clear that the Veteran believes that a nexus exists between his disabilities and service.  Sometimes such a lay belief sometimes is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the complexities of heart and lung diseases.  Only those with medical knowledge, training, and/or experience therefore are competent to opine as to nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as a layperson without such knowledge, training, and/or experience, is not competent to render an opinion that the required nexus exists.  Thus, while the Board has considered the Veteran's statements, it finds the VA examination opinion to outweigh them.

Given that the Board has found the unfavorable April 2017 VA medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. §5107 (West 2012).


ORDER

Entitlement to service connection for a heart or lung disability manifested due to asbestos exposure is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


